TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00393-CR


Annisa Radie Williams, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT

NO. 61100, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Annisa Radie Williams seeks to appeal a judgment of conviction for possession of
a controlled substance.  The trial court has certified that this is a plea bargain case and Williams has
no right of appeal, and also that Williams waived the right of appeal.  See Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000).  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

 
				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   July 26, 2007
Do Not Publish